EXHIBIT 10.24

GREENHILL & CO., INC. EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTIFICATION

Greenhill & Co., Inc., a Delaware corporation (the “Company”), hereby grants to
the “Participant” this Award of Restricted Stock Units (“RSUs”) pursuant to the
Greenhill & Co., Inc., Equity Incentive Plan (the “Plan”) upon the following
terms and conditions:

> Name of Participant:       Grant Date:       Number of RSUs:  

12.    This Award is subject to all terms and conditions of this Notification
and the Plan. The terms of the Plan are hereby incorporated by reference.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term in the Plan. The term “Notification” means this Notification.    
13.  Each RSU represents a right to a future payment equal to the Fair Market
Value of one Share at the time of such payment. Such payment may, at the
Committee’s election be in cash or Shares or a combination thereof.     14.   
To the extent dividends are paid on Shares while the RSUs remain outstanding,
you shall be entitled to receive at the time such dividends are paid (subject to
your continued employment as of the relevant dividend payment date), cash
payments in amount equivalent to cash dividends on Shares with respect to the
number of Shares covered by the RSUs. If you incur a termination of employment
prior to the payment of Shares underlying your vested RSUs but subsequent to the
applicable RSUs vesting date, as set forth in Paragraph 4 below, you shall be
entitled to receive with respect to such Shares underlying your vested RSUs cash
payments in amount equivalent to cash dividends on Shares regardless of whether
you continue to be employed as of the relevant dividend payment date.     15.   
Subject to your continued employment as of the relevant vesting date (unless
otherwise provided under the terms and conditions of the Plan or this
Notification), in accordance with Paragraph 2 above you shall be entitled to
receive (and the Company shall deliver to you) within 75 days following the
relevant vesting date set forth below, the number of Shares underlying the RSUs
(or a cash payment therefor) as of the dates set forth below in accordance with
the following schedule:       Vesting Dates =  100% of the Shares underlying the
RSUs on January 1 of the fifth calendar year
following the grant date.     16.    In accordance with Section 15(a) of the
Plan, the Committee may in its sole discretion withhold from the payment to you
hereunder a sufficient amount (in cash or Shares) to provide for the payment of
any taxes required to be withheld by federal, state or local law with respect to
income resulting from such payment.     17.    An RSU does not represent an
equity interest in the Company, and carries no voting rights. You will not have
any rights of a shareholder with respect to the RSUs until the Shares have been
delivered to you.     18.    Notices hereunder and under the Plan, if to the
Company, shall be delivered to the Plan Administrator (as so designated by the
Company) or mailed to the Company’s principal office, Greenhill & Co., Inc., 300
Park Avenue, New York, New York, 10022, attention of the Plan Administrator, or,
if to you, shall be delivered to

E-5



--------------------------------------------------------------------------------



 

  you or mailed to your address as the same appears on the records of the
Company.     19.    All decisions and interpretations made by the Board of
Directors or the Committee with regard to any question arising hereunder or
under the Plan shall be binding and conclusive on all persons. In the event of
any inconsistency between the terms hereof and the provisions of this
Notification and the Plan, this Notification shall govern.     20.    By
accepting this Award, you acknowledge receipt of a copy of the Plan, and agree
to be bound by the terms and conditions set forth in this Notification and the
Plan, as in effect from time to time.     21.    By accepting this Award, you
further acknowledge that the federal securities laws and/or the Company’s
policies regarding trading in its securities may limit or restrict your right to
buy or sell Shares, including, without limitation, sales of Shares acquired in
connection with your RSUs. You agree to comply with such federal securities law
requirements and Company policies, as such laws and policies are amended from
time to time.     22.    This Notification shall be governed by the laws of the
state of New York without giving effect to its choice of law provisions.    

GREENHILL & CO., INC.   By: Name:   Title:

       If you would like to designate a beneficiary to exercise your rights
under this Notification in the event of your death, please complete your
designation in the space provided below, as well as please sign and print your
name and date in the space provided below, and return this Notification to the
attention of Harold J. Rodriguez, Jr.

Beneficiary: __________________ _________________________ Participant name
(print): Date:


E-6


--------------------------------------------------------------------------------

